Citation Nr: 1419199	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for left elbow strain.

2.  Entitlement to an initial rating for left cubital syndrome greater than 10 percent disabling.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2009, with additional service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left elbow strain is manifested by limitation of left elbow flexion to no greater than 145 degrees, but also by painful motion.

2.  The Veteran's left elbow cubital syndrome is manifested by no more than moderate incomplete paralysis of the ulnar nerve.

3.  The evidence of record establishes that the Veteran is currently working, and that his service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but no greater, for left elbow strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013).

2.  The criteria for a 20 percent initial rating for left cubital syndrome, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8516 (2013).

3.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  August 2009, December 2012, and October 2013 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA learned in June 2013 that the Social Security Administration (SSA) had no records concerning claims made by the Veteran to that agency.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In the aggregate, the September 2009, December 2010, and August 2013 VA examinations and the January 2011 and September 2013 addendum opinions are sufficient for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board's December 2012 decision remanded the issue of entitlement to an initial compensable rating for left elbow strain to determine if a separate rating was warranted for left cubital syndrome.  The October 2013 rating decision, based on the findings of the August 2013 VA general medical examination, awarded a separate rating for left cubital syndrome.  Because both ratings are part of the Veteran's original claim for a left elbow disability, consideration will be given to whether higher initial ratings are warranted for both conditions.  For reference, the December 2010 VA examination report indicated that the Veteran is right-handed; accordingly his left upper extremity is his minor extremity.

Schedular Consideration

The Veteran's left elbow strain is rated as noncompensably disabling under Diagnostic Code 5206.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Diagnostic Code 5206 assigns 0, 10, 20, 20, 30, and 40 percent ratings when limitation of forearm flexion of the minor arm is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  Id.  During the appeal period, flexion of the left arm was to 145 degrees at the September 2009 VA examination, to 145 degrees at the December 2010 VA examination, and to 125 degrees at the August 2013 VA examination.  Accordingly, an initial compensable rating for left elbow strain is not warranted under Diagnostic Code 5206.

Other musculoskeletal diagnostic codes have been considered to determine if a higher rating can be granted under alternate criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a compensable rating is not warranted under Diagnostic Code 5207 or 5208 because extension of the forearm of the minor arm was not limited to 45 degrees at any examination occurring during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5208.  Similarly, the record does not establish impairment of the flail joint or a joint fracture of the elbow; nonunion or malunion of the radius and/or ulna; or impairment of supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5209, 5210, 5211, 5212, 5213.  Accordingly, a compensable initial rating is not warranted under alternate diagnostic codes.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the September 2009, December 2010, and August 2013 VA examination reports reflect the examiner's finding that there was no objective evidence of pain on motion during range of motion testing.  However, at each of these examinations, the Veteran asserted that he experienced daily episodes of chronic left elbow pain that increased with repeated, heavy, and/or rapid pulling movements.  As painful motion of the joint is raised by the record, the Board finds that the evidence is sufficient on which basis to assign the minimum 10 percent rating for the Veteran's left elbow strain under Diagnostic Code 5206 and 38 C.F.R. § 4.59.  See also id.

As noted above, the October 2013 rating decision assigned a separate 10 percent rating for the Veteran's left cubital syndrome under the provisions of Diagnostic Code 8599-8516.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2013).  Thus, the Veteran's left cubital syndrome is rated by analogy to paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Code 8516 assigns 10, 20, and 30 percent ratings for mild, moderate and severe incomplete paralysis of the ulnar nerve, respectively; a 40 percent rating is assigned for complete paralysis.  Id.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During the appeal period, the December 2010 electromyogram showed left ulnar neuropathy at the elbow, but did not specify as to the degree.  However, the remainder of the December 2010 VA examination report reflects that the Veteran's left upper extremity pain, paresthesias, numbness, and decreased sensation to light touch were moderate in severity.  On this basis, a 20 percent initial rating, but no greater, for left cubital syndrome is warranted under Diagnostic Code 8599-8516.

The preponderance of the evidence is against the assignment of ratings higher than those assigned by this decision.  There is no doubt to be resolved, and higher initial ratings beyond those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left elbow strain and left cubital syndrome, taking into account the limitation of motion and pain involved with repeated motion and/or irregular motion, as well as the degree of neurologic impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left elbow strain and left cubital syndrome disabilities; referral for consideration of extraschedular rating is not warranted.

TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  Entitlement to TDIU may also be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, service connection is in effect for posttraumatic stress disorder rated as 70 percent disabling; left shoulder disability rated as 10 percent disabling; cervical strain disability rated as 10 percent disabling; right knee disability rated as 10 percent disabling; tinnitus rated as 10 percent disabling; left cubital syndrome rated as 20 percent disabling based on the decision above; left elbow strain rated 10 percent disabling based on the decision above; bilateral hearing loss rated as noncompensably disabling; herpes zoster rated as noncompensably disabling; and three separate scars, each noncompensably disabling.  

Based on these disability ratings, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  However, the evidence does not establish that the Veteran is unable to obtain or maintain gainful employment due to service-connected disorders.  As a threshold issue, the Veteran reported to the August 2013 VA examiner that he had been employed since February 2011 as a contractor, working full-time on the night shift as an aircraft mechanic.  Thus, entitlement to TDIU beginning February 2011 must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the evidence dated prior to February 2011 also does not establish that the Veteran's service-connected disabilities preclude gainful employment.  At the September 2009 VA general medical examination, which was conducted prior to the Veteran's discharge, the examiner noted that while the Veteran's overall left elbow symptoms and other medical conditions could potentially interfere with types of employment requiring vigorous physical activity, it was not noted that these would preclude gainful employment.  Similarly, at the VA PTSD examination that month, the examiner found that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning; the Veteran reported that he expected to be employed at a military installation as a civilian contactor working in aircraft armorment, electrical work, and aviation repair.  Although by the time of the Veteran's December 2010 VA PTSD examination, he was still seeking employment, the evidence did not reflect that the Veteran was unemployable (not able to work), versus unemployed (not working).  Indeed, at that examination, the Veteran indicated that he did not think his unemployment was due to his psychiatric condition, and the examiner noted that he was having difficulty obtaining work.  At no time did the examiner or the Veteran indicate that the Veteran had been employed but been unable to maintain employment secondary to his service-connected disabilities.

Because the record does not reflect that the Veteran's period of post-service unemployment, prior to his beginning work in February 2011, was the result of his being unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 10 percent rating for left elbow strain, but no greater, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

A 20 percent initial rating, but no greater, for left cubital syndrome is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an award of TDIU is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


